UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F [] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2010 (with other information to January 10, 2011, except where noted) OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: For the transition period from to 000-51899 (Commission file number) PANOSHAN MARKETING CORP. (Exact name of Registrant as specified in its charter) Alberta, Canada (Jurisdiction of incorporation or organization) 1901 Avenue of the Stars, # 931, Los Angeles, CA 90067 (Address of principal executive offices) David J. Berardo 1901 Avenue of the Stars, #931, Los Angeles, CA 90067 Facsimile: (310) 282-0688 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Name of each exchange on which registered None Not Applicable Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Shares (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s capital or common stock as of the close of the period covered by the annual report. 18,000,000 shares of common stock as of June 30, 2010 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes []No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be sumitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP [X] International Financial Reporting Standards as issuedby the International Accounting Standards Board [] Other [] If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 []Item 18 [] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X]No [] TABLE OF CONTENTS Page Introduction 2 Forward-looking Statements 2 PART I Item 1. Identity of Directors, Senior Management and Advisors 3 Item 2. Offer Statistics and Expected Timetable 3 Item 3. Key Information 3 Risk Factors 4 Item 4. Information on the Company 7 Item 4A. Unresolved Staff Comments 10 Item 5. Operating and Financial Review and Prospects 10 Item 6. Directors, Senior Management and Employees 12 Item 7. Major Shareholders and Related Party Transactions 13 Item 8. Financial Information 15 Item 9. The Offer and Listing 15 Item 10. Additional Information 15 Item 11. Quantitative and Qualitative Disclosures about Market Risk 20 Item 12. Description of Securities Other than Equity Securities 20 PART II Item 13. Defaults, Dividend Arrearages and Delinquencies 21 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 21 Item 15T. Controls and Procedures 21 Item 16. [Reserved] 22 Item 16A. Audit Committee Financial Expert 22 Item 16B. Code of Ethics 22 Item 16C. Principal Accountant Fees and Services 22 Item 16D. Exemptions from the Listing Standards for Audit Committees 22 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 22 Item 16F. Change in Registrant’s Certifying Accountant 23 Item 16G. Corporate Governance 23 PART III Item 17. Financial Statements 23 Item 18. Financial Statements 24 Item 19. Exhibits 24 Signatures 25 1 Introduction As used in this annual report, the terms "we", "us", “Panoshan”, "our" and “Company” mean Panoshan Marketing Corp., unless otherwise indicated. You should rely only on the information contained in this Annual Report. We have not authorized anyone to provide you with information that is different. The information in this Annual Report may only be accurate on the date of this Annual Report or on or as at any other date provided with respect to specific information. Cautionary Statement Regarding Forward-Looking Information Except for the statements of historical fact contained herein, some information presented in this annual report constitutes forward-looking statements as that term is defined in Section 27A of the United States Securities Act of 1933 and Section 21E of the United States Securities Exchange Act of 1934.These statements relate to future events or our future financial performance.When used in this annual report, the words "estimate", "project", "believe", "anticipate", "intend", "expect", "predict", "may", "should", the negative thereof or other variations thereon or comparable terminology are intended to identify forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of our company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.Such factors include those discussed in the section entitled "Risk Factors".Although we have attempted to identify important factors that could cause actual results to differ materially, there may be other factors that cause actual results not to be as anticipated, estimated or intended.There can be no assurance that such statements will prove to be accurate as actual results and future events could differ materially from those anticipated in such statements.Accordingly, prospective investors should not place undue reliance on forward-looking statements.The forward-looking statements in this annual report speak only as to the date hereof.We do not undertake any obligation to release publicly any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. 2 PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not Applicable. ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not Applicable. ITEM 3.KEY INFORMATION Selected Financial Data The following tables summarize selected financial data for our Company, which are stated in U.S. dollars and prepared in accordance with accounting principles generally accepted in the United States of America for the years ended June 30, 2010 through 2006.We were incorporated on April 27, 2004.The information in the table was extracted from the financial statements and related notes included in this annual report and the previously filed reports, and should be read in conjunction with such financial statements. Statement of Operations Data As at June 30 (U.S. dollars) $
